          CASE 0:18-cv-01776-JRT-HB Doc. 528 Filed 10/30/20 Page 1 of 3

                                                                                                    Mayer Brown LLP
                                                                                              71 South Wacker Drive
                                                                                                   Chicago, IL 60606
                                                                                             United States of America

                                                                                                  T: +1 312 782 0600
                                                                                                  F: +1 312 701 7711

                                                                                                      mayerbrown.com


October 30, 2020                                                                                        Britt Miller
                                                                                                     T: 312 701-8663
                                                                                                     F: 312 706-8763
VIA ECF                                                                                       bmiller@mayerbrown.com


Hon. Judge John R. Tunheim
Chief Judge
United States District Court, District of Minnesota
300 South Fourth Street
Minneapolis, MN 55415

Re:    In re Pork Antitrust Litigation, Civ. No. 18-cv-1776 (JRT/HB), Response to Request for
       Leave to File Motion for Reconsideration

Dear Judge Tunheim:

On behalf of Indiana Packers Corporation (“IPC”), I write in response to the Consumer Indirect
Purchaser Plaintiffs’ (“IPP”) October 26, 2020 letter seeking permission to file a motion for
reconsideration of the Court’s Order dismissing IPC from the above litigation with prejudice.

The IPPs do not offer any “compelling circumstances” supporting reconsideration under LR 7.1(j).
The matters they raise were thoroughly briefed and addressed as part of the motion to dismiss
briefing. As set forth in IPC’s Brief in Support of Motion to Dismiss (Dkt. 446 at 7) and Reply
(Dkt. 486 at 4-6), there are no allegations anywhere in the IPP’s 500-paragraph complaint that
would support their per se or rule of reason allegations against IPC. Indeed, IPPs barely mention
IPC at all, and beyond simply defining the company, the only allegations as to IPC relate to its
participation in Agri Stats. See Dkt. 446 at 3, n.3, and 7. Counsel for the IPPs confirmed as much
during oral argument:

       THE COURT: I just had one question. Other than participating in providing
       information to Agri Stats, are there any other allegations against Indiana Packers?

       MS. SCARLETT: Your Honor, I would have to go back through the complaints in
       detail, but I believe in large part, the allegations against Indiana Packers rest with
       their participation in Agri Stats.

       THE COURT: All right. That’s what I thought. Thank you.

Ex. A (May 13, 2020 Tr. at 63). Counsel has not provided any additional detail.

The IPP’s admission that their allegations rest with IPC’s participation in Agri Stats is fatal because
a rule of reason case requires IPPs to also allege facts showing anticompetitive effects caused by
IPC’s participation in Agri Stats. See, e.g., Five Smiths, Inc. v. Nat’l Football League Players
          CASE 0:18-cv-01776-JRT-HB Doc. 528 Filed 10/30/20 Page 2 of 3

Ass’n, 788 F. Supp. 1042, 1051 (D. Minn. 1992). They failed to do so. There are no allegations
of IPC cutting supply, raising prices, or engaging in any anticompetitive conduct whatsoever. See
Dkt. 446 at 7. Tellingly, IPP’s letter concedes this point, asserting instead that IPC’s participation
in Agri Stats “could” lead to anticompetitive effects. See Letter at 2 (emphasis added).

But such hypothetical and theoretical speculation is not enough. “The plausibility standard . . . asks
for more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009). Instead, IPPs must plead facts as to IPC that raise a right to relief above the
speculative level. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). This requirement is all
the more important in a rule of reason case where plaintiffs must allege an anticompetitive restraint
of trade. Mere participation in benchmarking is not enough given that benchmarking often
“increase[s] economic efficiency and render[s] markets more, rather than less, competitive.” See
United States v. U.S. Gypsum Co., 438 U.S. 422, 441 n.16 (1978). Thus, “[t]he exchange of price
data and other information among competitors does not invariably have anticompetitive effects.”
Id.; see also Am. Order (Pork I) at 18, n.7 (Aug. 8, 2019) (Dkt. 361) (“[T]o the extent that Plaintiffs
are asserting that the use of Agri Stats alone is sufficient to allege a conspiracy, the Court
disagrees.”).

IPPs rely on purported anticompetitive effects as “to the market as a whole.” Dkt. 479 at 36. But
as IPC has already explained, their allegations are based solely on alleged industry-wide,
aggregated price effects associated with the per se conspiracy allegations. Dkt. 486 at 4-6. The
Court has ruled that the per se allegations are insufficient as to IPC (Am. Order at 25) (Dkt. 520),
so those allegations cannot plausibly serve as back door support for a separate rule of reason claim
against IPC. Moreover, it is improper for IPPs to point to industry-wide market data and claim
IPC must have acted in conformity with it. Instead, IPPs must allege how IPC specifically acted.
See Am. Order (Pork I) at 20; see also, e.g., Order 15-16, In re Beef Antitrust Litig., No. 19-cv-
1129 (Sept. 28, 2020 D. Minn.) (Dkt. 204). This is particularly important here, given that IPPs
concede that IPC is a small company without any “significant” market share. See Dkt. 486 at 5,
n.3.

The cases IPPs refer back to (see Dkt. 476 at 44-45) confirm that the mere participation in an
information exchange is insufficient without allegations of anticompetitive effects. See, e.g.,
United States v. Container Corp. of America, 393 U.S. 333 (1969) (anticompetitive effects alleged
where specific parties coordinated on bids, leading to price stabilization); Todd v. Exxon Corp.,
275 F.3d 191, 214 (2d Cir. 2001) (Exxon used salary information to reduce its salaries 4.1%
between 1987 and 1994); Order at 12, Olean Wholesale Grocery Cooperative, Inc. v. Agri Stats,
Inc., et al., 19-cv-8318 (N.D. Ill. Oct. 19, 2020) (Dkt. 173) (finding fact issues as to market
definition and anticompetitive effects allegations could not be resolved on a motion to dismiss).
Indeed, Olean did not hold that the mere “exchange of Agri Stats reports” states a claim under the
rule of reason, as IPPs contend. See Letter at 2. Nor did Olean address the issue here: the absence
of necessary allegations directed at a specific defendant (in this case, IPC).

In short, IPPs have not alleged supply cuts, price increases, or other market conduct by IPC that
plausibly ties IPC’s participation in Agri Stats to any anticompetitive effects, and, as such, have
not pled sufficient facts as to IPC to state a claim under the rule of reason. The request for
reconsideration should be denied. See, e.g., Bernstein v. Extendicare Health Servs., Inc., 653 F.
Supp. 2d 939, 945 (D. Minn. 2009) (denying request for reconsideration under Rule 60 where the
complaint allegations failed to raise the right to relief above the speculative level).
         CASE 0:18-cv-01776-JRT-HB Doc. 528 Filed 10/30/20 Page 3 of 3

Sincerely,




Britt M. Miller
Partner




       738610397
